Citation Nr: 0112071	
Decision Date: 04/27/01    Archive Date: 05/01/01

DOCKET NO.  00-04 150A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether the appellant is entitled to educational assistance 
benefits under Chapter 1606 (formerly Chapter 106), Title 10, 
United States Code, for periods of enrollment from January 
16, 1997 to May 16, 1997, and from June 10, 1997 to August 1, 
1997.


REPRESENTATION

Appellant represented by:	Robert O. Wefald, Attorney at 
Law


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel



INTRODUCTION

The appellant served on active duty from September 1997 to 
May 1998, and for four months and nine days prior thereto.  
The record indicates service with the Army National Guard and 
U.S. Army Reserve.  His claim comes before the Board of 
Veterans' Appeals (Board) on appeal from a February 1999 
determination of the St. Louis, Missouri, Department of 
Veterans Affairs (VA) Regional Office (RO). 


FINDINGS OF FACT

1.  The Department of Defense (DOD) established October 29, 
1996 as the appellant's date of basic eligibility for Chapter 
1606 benefits.  

2.  The RO received the appellant's application for Chapter 
1606 benefits on October 23, 1998.

3.  The RO received an Enrollment Certification from Kansas 
State University on January 11, 1998, certifying courses 
taken by the appellant from January 16, 1997 to May 16, 1997, 
and from June 10, 1997 to August 1, 1997.

4.  By letter dated February 1999, the RO denied the 
appellant entitlement to Chapter 1606 benefits for enrollment 
extending from January 1997 to August 1997.


CONCLUSION OF LAW

The criteria for entitlement to educational assistance 
benefits under Chapter 1606, Title 10, United States Code, 
for periods of enrollment from January 16, 1997 to May 16, 
1997, and from June 10, 1997 to August 1, 1997, have not been 
met.  10 U.S.C.A. § 16136 (West 1991) ; 38 C.F.R. § 
21.7631(a), (b) (2000); 38 C.F.R. § 21.7631(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue before the Board is whether the appellant is 
entitled to Chapter 1606 benefits for enrollment extending 
from January 1997 to August 1997.  The RO denied the 
appellant entitlement to this benefit in February 1999, and 
this appeal ensues from that decision.  During the pendency 
of this appeal, however, new legislation was passed that 
enhances the VA's duty to notify a claimant regarding the 
evidence needed to substantiate a claim and to assist a 
claimant in the development of a claim.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  The change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment of the VCAA and which 
are not final as of that date.  VCAA, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099 (2000).  

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1990).  In this case, the RO has not developed 
or considered the appellant's claim pursuant to the VCAA, 
which is more favorable to the appellant because it 
fundamentally alters the VA's duties to notify and assist.  
VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A).  However, as explained below, prior to the enactment 
of the VCAA, the RO took action that is consistent with the 
notification and assistance provisions of the VCAA.  
Therefore, the Board's decision to proceed in adjudicating 
the appellant's claim on the merits does not prejudice the 
appellant in the disposition of that claim.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  

First, in letters dated November 1998 and February 1999, the 
RO notified the appellant of the evidence needed to 
substantiate his claim.  In addition, in a May 1999 statement 
of the case and March 2000 supplemental statement of the 
case, the RO notified the appellant of the substance of 
regulations pertinent to his claim, informed him of the 
reason for which it had denied his claim, and provided the 
appellant an opportunity to present argument on the matter.  
The appellant and his representative took advantage of this 
opportunity by subsequently submitting written statements in 
support of his claim.  Second, the appellant and his 
representative have submitted all evidence identified as 
being pertinent to the appellant's claim and the Board is not 
aware of any other available evidence that might substantiate 
that claim. 

The appellant served on active duty from September 1997 to 
May 1998, and for four months and nine days prior thereto.  
Department of Defense computer generated information 
indicates that the appellant enlisted in both the Army 
National Guard (ARNG) and the U.S. Army Reserve (AR).  DOD 
reported that the appellant entered his ARNG component on 
July 17, 1995; that his 6-year obligation date was July 17, 
1995; and that his Chapter 1606 eligibility date was October 
29, 1996.  An additional DOD data record indicates that the 
appellant entered his Army Reserve component on March 11, 
1997, and that he had not established Chapter 1606 
eligibility as he had not signed a 6-year contract.  Later 
DOD information indicates a finding of eligibility for this 
latter period of service and that an update was pending.

Educational benefits are available to members of the Selected 
Reserve under Chapter 1606, Title 10, United States Code.  
Specifically, an individual who, after June 30, 1985, 
enlists, reenlists or extends an enlistment in the Selected 
Reserve for a period of not less than six years, or is 
appointed as a reserve officer and agrees to serve in the 
Selected Reserve for a period of not less than six years in 
addition to any other period of obligated service in the 
Selected Reserve and, before completing initial active duty 
for training has a high school diploma or its equivalent, is 
entitled to educational assistance under Chapter 1606.  10 
U.S.C.A.   § 16132 (West 1994).  A determination of an 
individual's eligibility for Chapter 1606 benefits is to be 
made by the Armed Forces.  38 C.F.R. § 21.7540(a) (2000). 
 
On October 23, 1998, the RO received an application for 
Chapter 1606 benefits from the appellant.  This application 
reflects that the appellant enrolled in courses in hotel and 
restaurant management at Kansas State University in 
Manhattan, Kansas, on January 12, 1997.  On January 11, 1999, 
the RO received a VA Form 22-1999-3 (Enrollment 
Certification) from a certifying official at Kansas State 
University certifying the appellant's enrollment in courses 
from January 16, 1997 to May 16, 1997, and from June 10, 1997 
to August 1, 1997.  Based on this information, in February 
1999, the RO notified the appellant by letter that, because 
his enrollment certification was received on January 11, 
1999, he was not entitled to Chapter 1606 benefits for 
enrollment prior to January 11, 1998. 

During the pendency of the appellant's appeal, certain 
regulations of 38 C.F.R. Part 21 that pertain to claims and 
effective dates for awards of educational assistance benefits 
were changed, effective June 3, 1999.  See 64 Fed. Reg. 
23,769 (1999).  As previously indicated, when a law or 
regulation changes after a claim has been filed, but before 
the judicial appeal process has been completed, the version 
most favorable to the appellant generally applies.  Karnas, 1 
Vet. App. at 313.

Former and revised regulations governing the payment of 
Chapter 1606 benefits prohibit an award for any period 
earlier than one year prior to the date of the receipt of the 
application.  According to the former criteria governing the 
payment of Chapter 1606 benefits, the commencing date of an 
award of educational assistance allowance will be the latest 
of the following dates: (1) the date certified by a school or 
establishment under paragraph (b) or (c); (2) the date one 
year prior to the date of receipt of the application or 
enrollment certification, whichever is later; and (3) the 
later of the effective date of the approval of the course, or 
one year before the date VA receives the approval notice.  38 
C.F.R. §§ 21.4131(a), 21.7631(a) (1998). 

According to the revised criteria, the commencing date of a 
first-time award of educational assistance allowance for an 
individual eligible under Chapter 35 will be the latest of 
the following dates:  (i) the date certified by a school or 
establishment under paragraph (b) or (c); (ii) one year 
before the date of claim; and (iii) the later of the 
effective date of the approval of the course, or one year 
before the date VA receives the approval notice.  Paragraph 
(b), which governs school certification of courses leading to 
a standard college degree, provides that when a student 
enrolls in a resident course or subject, the commencing date 
of an award of educational assistance will be the date of 
reporting provided other criteria are met.  38 C.F.R. 
§ 21.7631(a), (b) (2000).

The Board acknowledges that the RO never considered the 
revised criteria in deciding the appellant's claim and that 
the appellant has not been provided the opportunity to 
present argument on the revised criteria.  The Board also 
acknowledges that the RO based its February 1999 denial of 
the appellant's claim on the receipt date of the pertinent 
enrollment certification, a fact that is no longer relevant 
under the revised criteria.  The appellant has not, however, 
been prejudiced as a result thereof because, overall, the 
revised criteria do not affect the appellant's claim in this 
case.  Bernard, 4 Vet. App. at 394.  Rather, under both the 
former and revised criteria, the appellant may not receive 
Chapter 1606 benefits for any period of enrollment occurring 
one year prior to the RO's receipt of the appellant's 
application for such benefits.  Inasmuch as the RO received 
the appellant's application for such benefits on October 23, 
1998, the appellant is not entitled to Chapter 1606 benefits 
for enrollment prior to October 23, 1997 (one year prior to 
the receipt of the Chapter 1606 application).  In this case, 
the receipt date of the application, rather than the receipt 
date of the enrollment certification, governs.

The Board is sympathetic to the arguments advanced by the 
appellant and his representative; however, the legal criteria 
governing the payment of Chapter 1606 educational assistance 
benefits are clear and specific, and binding upon the Board. 
Since payment of government benefits must be authorized by 
statute and regulations, and pertinent regulatory provisions 
provide that the appellant has not satisfied criteria for the 
payment of those benefits prior to October 23, 1997, the 
assertions of due diligence on the appellant's part, of 
uncontrollable delays on the part of the Department of the 
Army, and of the appellant's lack of control over being 
called to active duty fail.  There is simply no statutory or 
regulatory provision providing an exception to the governing 
rule, noted above, on the basis that the appellant had good 
cause for delaying his submission of an application.  In this 
regard, the Board notes further, that in the May 1999 
statement of the case, the RO cited 38 C.F.R. §§ 21.7532.  
The provisions of 38 C.F.R. §§ 21.7530 and 21.7532 addressed 
claims and applications, and time limits.  The Board notes 
that 38 C.F.R. § 21.7532 was rescinded effective June 3, 
1999.  64 Fed. Reg. 23769, 23773 (1999).  Following the 
recision, rules regarding time limits applicable to informal 
claims and informal claims for educational assistance under 
Chapter 1606 are delineated in 38 C.F.R. § 21.1032.  See 64 
Fed. Reg. 23769, 23773 (codified at 38 C.F.R. § 21.7530 
(1999)).  However, not only were the regulatory amendments 
not substantive in nature, but they do not contemplate a 
"good cause" provision for the failure to timely file an 
application for educational assistance under Chapter 1606.  
As the law in this case is dispositive, the appellant's claim 
must be denied based on a lack of entitlement under the law.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to educational assistance benefits under Chapter 
1606, Title 10, United States Code, for periods of enrollment 
from January 16, 1997 to May 16, 1997, and from June 10, 1997 
to August 1, 1997, is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

